Case 0:18-cv-63035-BB Document 48 Entered on FLSD Docket 04/30/2020 Page 1 of 25



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 18-cv-63035-BLOOM/Valle

  ERIC WATKINS,

         Plaintiff,
  vs.

  SERGEANT M. BIGWOOD, et al.,

        Defendants.
  __________________________/

                                        OMNIBUS ORDER

         THIS CAUSE is before the Court upon Defendants’, Sergeant M. Bigwood (“Bigwood”),

  Officer T. Yopps (“Yopps”), and Officer Samuel Ramos (“Ramos”) (collectively, “Defendants”),

  Motion to Dismiss, ECF No. [40] (“Motion”). Plaintiff filed his Response, ECF No. [43]

  (“Response”), to which Defendants filed their Reply, ECF No. [46] (“Reply”). The Court has

  considered the Motion, the Response, the Reply, the record in this case, the applicable law, and is

  otherwise fully advised. For the reasons set forth below, the Motion is denied. Plaintiff’s Motion

  for Leave, ECF No. [47], to file a sur-reply is denied as moot.

         I.      BACKGROUND

         On March 11, 2020, the Court granted in part and denied in part Defendants’ motion to

  dismiss and motion for more definite statement. See ECF No. [30] (“Order”). Specifically, the

  Court dismissed the official capacity claims against Defendants without prejudice and required

  Plaintiff to file an amended complaint that comports with Rules 8 and 10, Fed. R. Civ. P. See id.

  On March 19, 2020, Plaintiff filed the operative Amended Complaint, ECF No. [35]

  (“Complaint”), in which he brings two counts against Defendants under 42 U.S.C. § 1983 based

  on alleged First and Fourth Amendment violations. Unlike the original complaint, ECF No. [1],
Case 0:18-cv-63035-BB Document 48 Entered on FLSD Docket 04/30/2020 Page 2 of 25
                                                                Case No. 18-cv-63035-BLOOM/Valle


  the instant Complaint raises claims against Defendants only in their individual capacities. See ECF

  No. [35] at ¶¶ 3-5.

             This action arises out of Plaintiff’s involuntary detention for a mental health evaluation

  after joggers in a public park complained to Defendants about Plaintiff’s alleged behavior—

  brandishing a knife and shouting anti-gay slurs—while in the park. See generally ECF No. [35].

  Plaintiff alleges that he is homeless and lives out of his car. Id. at ¶ 22. He alleges that on December

  15, 2014, he was sitting outside his car in Mullins Park while preparing to make breakfast, and he

  was singing an anti-gay reggae song.1 Id. at ¶¶ 10, 21. According to him, this had been his “routine

  for more than a year prior.” Id. at ¶ 11. He was situated approximately 60 feet away from the

  walkway where patrons walk or exercise. Id. at ¶ 10. He asserts that two joggers, Tanika Beckford

  (“Beckford”) and Jermaine Jackson (“Jackson”), were offended by Plaintiff’s singing. Id. at ¶ 12.

  He alleges that Jackson believed that Plaintiff was speaking to him, but he ignored Jackson and

  continued to sing. Id. at ¶ 14. Jackson, in response, allegedly cursed at him and attempted to

  physically attack Plaintiff but was restrained by Beckford, and they walked out of the park while

  Plaintiff continued singing. Id. at ¶¶ 14-16, 21. According to Plaintiff, Beckford and Jackson told

  him that they were going to call the police and have him arrested for singing the anti-gay song. Id.

  at ¶ 17.

             Sometime later, Officers Ramos and Manchula2 arrived on the scene. Ramos informed

  Plaintiff that the police were called in response to a complaint that he was “in the park disturbing

  the peace.” Id. at ¶ 18. Plaintiff alleges that, in a “calm cool and collected manner,” he informed



  1
   The song’s lyrics included references to shooting homosexuals, and it included derogatory terms
  such as “faggot” and “batty boy.” See id. at ¶¶ 21, 26
  2
   Officer Manchula is not named as a defendant. Plaintiff alleges that he “had a history with”
  Officer Manchula. See id. at ¶ 18.
                                                     2
Case 0:18-cv-63035-BB Document 48 Entered on FLSD Docket 04/30/2020 Page 3 of 25
                                                                Case No. 18-cv-63035-BLOOM/Valle


  Ramos that he was not creating a disturbance but that he was “merely singing a song Boom Bye

  Bye in a faggot boy head and the two patrons got upset and started cursing” at him. Id. at ¶ 19.

  Bigwood later arrived, and he informed Plaintiff that Beckford and Jackson had complained that

  he had been making anti-gay slurs while waiving a knife in his hand. Id. at ¶ 20. Plaintiff told

  Bigwood that he possessed two knives, which he uses to prepare his meals, but he denied having

  the knives out while he was singing because he had yet to prepare breakfast. Id. at ¶¶ 22-24. In

  response to Bigwood’s question about how Beckford would know that he had a knife, Plaintiff

  informed him that everyday he is “in the park with [his] desk outside [his] car and that [he is] either

  doing writing or preparing [his] meals.” Id. at ¶ 25.

         After Bigwood had listened to Plaintiff sing the song and had spoken with Beckford and

  Jackson, Bigwood reportedly informed Plaintiff that he believed Plaintiff needed a mental health

  examination based upon the incident at hand and a previous incident eight months earlier in April

  2014 at another park. Id. at ¶¶ 26-27. Plaintiff alleges that that previous incident involved “a park

  manager wanting to officially trespass [Plaintiff] from the park” and that Officer Manchula had

  been involved in that incident. Id. at ¶¶ 28-29. He also alleges that that incident did not involve

  complaints from patrons that he was shouting anti-gay slurs. Id. at ¶ 43. After speaking with Officer

  Manchula, Bigwood allegedly again told Plaintiff that he believed that he needed a mental

  evaluation because of his “constant singing of the antigay song in parks” and because he believed

  that Plaintiff had waived his knife at Beckford. Id. at ¶ 30. According to Plaintiff, Bigwood asked

  him to voluntarily submit himself to a mental health examination, but he refused to go. Id. at ¶¶ 32-

  33.

         The Complaint asserts that Bigwood, in response, ordered Ramos and Yopps to arrest him,




                                                    3
Case 0:18-cv-63035-BB Document 48 Entered on FLSD Docket 04/30/2020 Page 4 of 25
                                                                  Case No. 18-cv-63035-BLOOM/Valle


  and he was handcuffed, placed in a police car, had his phone confiscated,3 and was taken to a

  “mental facility.” Id. at ¶¶ 34-35. Plaintiff alleges that he was not confrontational with the police,

  and Beckford and Jackson’s reports to the police were unreliable and not provided in a sworn

  affidavit. Id. at ¶¶ 36-37. According to Plaintiff, Beckford and Jackson made various false

  statements to police, such as Plaintiff shouting anti-gay slurs at Jackson, appearing hostile and

  preparing to physically engage Jackson, and stabbing the air toward Jackson with a knife. Id. at ¶¶

  37, 39-40. He never told Bigwood that he hated homosexuals and never shouted anti-gay slurs. Id.

  at ¶ 41.

             Plaintiff’s behavior never varied from calm to angry, and he never expressed feelings of

  conspiracy that random citizens and police were targeting him without cause, which Bigwood

  reported. See id. at ¶ 42. He also never told Bigwood that he was “not Fucking going anywhere.”

  Id. at ¶ 44. According to Plaintiff, prior to December 15, 2014, no mental health professional had

  certified that he met the criteria for involuntary examination. Id. at ¶ 45. He further alleges that

  during his conversation with Bigwood, he expressed that Bigwood’s decision to arrest him under

  the Baker Act was a “conspiracy between Bigwood and the other officers, especially Manchula,

  and the complainants, but specifically the officers because of Plaintiff’s past and present pending

  lawsuits against Lauderhill police officers, especially Manchula who Plaintiff had a pending

  lawsuit against,” and that the decision to arrest him was “to retaliate against Plaintiff to cause him

  mental anguish and hardship and to disrupt and hinder Plaintiff from timely filing a response in

  court in the case against Manchula[.]” Id. at ¶ 46.

             Plaintiff alleges that as a result of being Baker Acted “coupled with the false statements in



  3
   Plaintiff alleges that he was video recording the entire incident on his cell phone, but that when
  he was released from the medical facility, the video was deleted from his phone, and only Officers
  Ramos and Manchula knew that he was recording the incident. Id. at ¶¶ 34, 38.
                                                      4
Case 0:18-cv-63035-BB Document 48 Entered on FLSD Docket 04/30/2020 Page 5 of 25
                                                                Case No. 18-cv-63035-BLOOM/Valle


  the arrest records,” he is seen as a “trouble maker and mental problem and case,” and he cannot

  get employment. Id. at ¶ 50. The Complaint seeks $1,000,000.00 in compensatory damages from

  each Defendant and $2,000,000.00 in punitive damages from each Defendant. Id. at ¶¶ 52-53.

         Defendants now move to dismiss the Complaint with prejudice based on qualified

  immunity. ECF No. [40]. They assert that regarding the Fourth Amendment claim (Count I), the

  allegations demonstrate that they were acting within their discretionary authority, there are

  insufficient factual allegations against Yopps and Ramos, and that the facts as pled do not show

  that Bigwood involuntarily detained Plaintiff without probable cause. Id. at 2. Regarding the First

  Amendment claim (Count II), Defendants assert that based on recent Eleventh Circuit precedent

  involving Plaintiff in a different lawsuit, it was not clearly established law that it was not

  appropriate to apprehend Plaintiff for singing the same anti-gay song at issue in this case. Id. (citing

  Watkins v. Central Broward Regional Park, 799 F. App’x 659 (11th Cir. 2020) (“Watkins II”)).4

         Plaintiff responds that Watkins I did not indicate whether the dismissal of the complaint

  against the Lauderhill Police Department was with or without prejudice, and that Defendants

  mischaracterize the Watkins I decision. ECF No. [43]. He further argues that Defendants are not

  entitled to qualified immunity regarding either count under the factual allegations as pled in the

  Complaint. Id. Additionally, he argues that he should be allowed to amend his complaint to assert

  additional facts that he believes would further establish liability against Officers Yopps and

  Ramos. Id.

         In their Reply, Defendants argue that Plaintiff does not dispute that Defendants acted

  within their discretionary authority, and that he fails to carry his burden to establish that qualified



  4
    The Eleventh Circuit’s decision affirming in part and reversing in part this Court’s initial sua
  sponte dismissal order, see Watkins v. Bigwood, No. 19-10456, 2019 WL 6724401 (11th Cir. Dec.
  19, 2019), is referred to as “Watkins I.”
                                                     5
Case 0:18-cv-63035-BB Document 48 Entered on FLSD Docket 04/30/2020 Page 6 of 25
                                                                Case No. 18-cv-63035-BLOOM/Valle


  immunity does not apply regarding either count. ECF No [46]. Additionally, Defendants assert

  that Plaintiff relies on facts concerning Officers Ramos and Yopps that were not pled in the

  Amended Complaint, and that it is improper to request leave to amend in a response to a motion

  to dismiss. See id. at 2.

          The Motion, accordingly, is ripe for consideration.

          II.     LEGAL STANDARDS

                  A.      Motion to dismiss

          A pleading in a civil action must contain “a short and plain statement of the claim showing

  that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although a complaint “does not need

  detailed factual allegations,” it must provide “more than labels and conclusions, and a formulaic

  recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.

  544, 555 (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (explaining that Rule 8(a)(2)’s

  pleading standard “demands more than an unadorned, the-defendant-unlawfully-harmed-me

  accusation”). Nor can a complaint rest on “‘naked assertion[s]’ devoid of ‘further factual

  enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557 (alteration in original)).

          When reviewing a motion under Rule 12(b)(6), a court, as a general rule, must accept the

  plaintiff’s allegations as true and evaluate all plausible inferences derived from those facts in favor

  of the plaintiff. See Miccosukee Tribe of Indians of Fla. v. S. Everglades Restoration Alliance, 304

  F.3d 1076, 1084 (11th Cir. 2002); AXA Equitable Life Ins. Co. v. Infinity Fin. Grp., LLC, 608 F.

  Supp. 2d 1349, 1353 (S.D. Fla. 2009). However, this tenet does not apply to legal conclusions, and

  courts “are not bound to accept as true a legal conclusion couched as a factual

  allegation.” Twombly, 550 U.S. at 555; see Iqbal, 556 U.S. at 678; Thaeter v. Palm Beach Cty.

  Sheriff’s Office, 449 F.3d 1342, 1352 (11th Cir. 2006). Moreover, “courts may infer from the



                                                    6
Case 0:18-cv-63035-BB Document 48 Entered on FLSD Docket 04/30/2020 Page 7 of 25
                                                                Case No. 18-cv-63035-BLOOM/Valle


  factual allegations in the complaint ‘obvious alternative explanations,’ which suggest lawful

  conduct rather than the unlawful conduct the plaintiff would ask the court to infer.” Am. Dental

  Ass’n v. Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010) (quoting Iqbal, 556 U.S. at 682).

            A court considering a Rule 12(b) motion is generally limited to the facts contained in the

  complaint and attached exhibits, including documents referred to in the complaint that are central

  to the claim. See Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 959 (11th Cir. 2009); Maxcess,

  Inc. v. Lucent Techs., Inc., 433 F.3d 1337, 1340 (11th Cir. 2005) (“[A] document outside the four

  corners of the complaint may still be considered if it is central to the plaintiff’s claims and is

  undisputed in terms of authenticity.”) (citing Horsley v. Feldt, 304 F.3d 1125, 1135 (11th Cir.

  2002)).

                   B.      Pro se litigants

            “Pro se pleadings are held to a less stringent standard than pleadings drafted by attorneys

  and will, therefore, be liberally construed.” Tannenbaum v. United States, 148 F.3d 1262, 1263

  (11th Cir. 1998). This leniency, however, does not confer on pro se litigants “a right to receive

  special advantages not bestowed on other litigants. [The pro se litigant] must, for example, abide

  by local rules governing the proper form of pleadings.” Procup v. Strickland, 760 F.2d 1107, 1115

  (11th Cir. 1985). Further, courts cannot serve as de facto counsel for a party and cannot rewrite a

  deficient pleading for the sake of sustaining an action. Jarzynka v. St. Thomas Univ. of Law, 310

  F. Supp. 2d 1256, 1264 (S.D. Fla. 2004). The Court cannot simply “fill in the blanks” to infer a

  claim, Brinson v. Colon, 2012 WL 1028878, at *1 (S.D. Ga. Mar. 26, 2012), as “it is not the Court’s

  duty to search through a plaintiff’s filings to find or construct a pleading that satisfies Rule

  8,” Sanders v. United States, 2009 WL 1241636, at *3 (N.D. Ga. Jan. 22, 2009); see Bivens v.

  Roberts, 2009 WL 411527, at *3 (S.D. Ga. Feb. 18, 2009) (“[J]udges must not raise issues and



                                                     7
Case 0:18-cv-63035-BB Document 48 Entered on FLSD Docket 04/30/2020 Page 8 of 25
                                                                Case No. 18-cv-63035-BLOOM/Valle


  arguments on plaintiffs’ behalf, but may only construe pleadings liberally given the linguistic

  imprecision that untrained legal minds sometimes employ.” (citing Miller v. Donald, 541 F.3d

  1091, 1100 (11th Cir. 2008))). In determining whether a pro se litigant has stated a claim, “the

  court ought not penalize the litigant for linguistic imprecision in the more plausible allegations,”

  while keeping in mind that “wildly implausible allegations in the complaint should not be taken to

  be true.” Miller, 541 F.3d at 1100.

          III.    DISCUSSION

          Determining whether the Complaint should be dismissed raises the overarching issues as

  to whether Defendants are entitled to qualified immunity under Count I and Count II. The Court

  will address each issue in turn.

                  A.      Qualified immunity defense generally

          “Qualified immunity offers complete protection for government officials sued in their

  individual capacities if their conduct ‘does not violate clearly established statutory or constitutional

  rights of which a reasonable person would have known.’” Kingsland v. City of Miami, 382 F.3d

  1220, 1231 (11th Cir. 2004) (quoting Vinyard v. Wilson, 311 F.3d 1340, 1346 (11th Cir.

  2002)); see also Storck v. City of Coral Springs, 354 F.3d 1307, 1313 (11th Cir. 2003). “The

  purpose of this immunity is to allow government officials to carry out their discretionary duties

  without the fear of personal liability or harassing litigation, protecting from suit all but the plainly

  incompetent or one who is knowingly violating the federal law,” Wood v. Kesler, 323 F.3d 872,

  877 (11th Cir. 2003) (quoting Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002)).

  The qualified immunity doctrine accordingly represents “a balance between the need for a remedy

  to protect citizens’ rights and the need for government officials to perform their duties without the




                                                     8
Case 0:18-cv-63035-BB Document 48 Entered on FLSD Docket 04/30/2020 Page 9 of 25
                                                                Case No. 18-cv-63035-BLOOM/Valle


  fear of constant, baseless litigation.” Kingsland, 382 F.3d at 1231 (citation omitted). Accordingly,

  “[q]ualified immunity is, as the term implies, qualified. It is not absolute.” Id. at 1233.

         “Generally speaking, it is proper to grant a motion to dismiss on qualified immunity

  grounds when the ‘complaint fails to allege the violation of a clearly established constitutional

  right.’” Corbitt v. Vickers, 929 F.3d 1304, 1311 (11th Cir. 2019) (quoting St. George v. Pinellas

  Cty., 285 F.3d 1334, 1337 (11th Cir. 2002)). To prevail on a motion to dismiss based

  on qualified immunity, “the public official must first prove that he was acting within the scope of

  his discretionary authority when the allegedly unconstitutional acts took place.” Storck, 354 F.3d

  at 1314 (citing Courson v. McMillian, 939 F.2d 1479, 1487 (11th Cir. 1991)).

         “A government official acts within his discretionary authority if his actions were (1)

  undertaken pursuant to the performance of his duties; and (2) within the scope of his

  authority.” Mikko v. City of Atlanta, Ga., 857 F.3d 1136, 1144 (11th Cir. 2017) (citing Lenz v.

  Winburn, 51 F.3d 1540, 1545 (11th Cir. 1995)). “In applying each prong of this test, [courts] look

  to the general nature of the defendant’s action, temporarily putting aside the fact that it may have

  been committed for an unconstitutional purpose, in an unconstitutional manner, to an

  unconstitutional extent, or under constitutionally inappropriate circumstances.” Holloman ex rel.

  Holloman v. Harland, 370 F.3d 1252, 1266 (11th Cir. 2004). “In other words, ‘a court must ask

  whether the act complained of, if done for a proper purpose, would be within, or reasonably related

  to, the outer perimeter of an official’s discretionary duties.’” Mikko, 857 F.3d at 1144

  (quoting Harbert Int’l, Inc. v. James, 157 F.3d 1271, 1282 (11th Cir. 1998)). “Once the public

  official has established that he was acting within the scope of his discretionary authority, the

  burden shifts to the plaintiff to establish that qualified immunity does not apply.” Storck, 354 F.3d

  at 1314 (citing Lee, 284 F.3d at 1194).



                                                    9
Case 0:18-cv-63035-BB Document 48 Entered on FLSD Docket 04/30/2020 Page 10 of 25
                                                               Case No. 18-cv-63035-BLOOM/Valle


            The United States Supreme Court has outlined a two-part test to determine whether a

  plaintiff meets its burden on rebutting a qualified immunity defense: (1) “[t]aken in the light most

  favorable to the party asserting the injury, do the facts alleged show the officer’s conduct violated

  a constitutional right?”; and (2) if a constitutional right would have been violated under the

  plaintiff’s version of the facts, the court must then determine “whether the right was clearly

  established.” Saucier v. Katz, 533 U.S. 194, 201, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001).

  Moreover, courts “may consider these two prongs in either order; an official is entitled

  to qualified immunity if the plaintiff fails to establish either.” Piazza v. Jefferson Cty., Ala., 923

  F.3d 947, 951 (11th Cir. 2019) (citing Jacoby v. Baldwin Cty., 835 F.3d 1338, 1344 (11th Cir.

  2016)).

            “[O]nly Supreme Court cases, Eleventh Circuit caselaw, and [Florida] Supreme Court

  caselaw can ‘clearly establish’ law in this circuit.” Thomas ex rel. Thomas v. Roberts, 323 F.3d

  950, 955 (11th Cir. 2003) (citing Hamilton By & Through Hamilton v. Cannon, 80 F.3d 1525,

  1532 n.1 (11th Cir. 1996)). The essence of this inquiry is the “public official’s objective

  reasonableness, regardless of his underlying intent or motivation.” Kingsland, 382 F.3d at 1231-

  32 (citing Harlow v. Fitzgerald, 457 U.S. 800, 819, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982); Lee,

  284 F.3d at 1195). “To be clearly established, the contours of an asserted constitutional right ‘must

  be sufficiently clear that a reasonable official would understand that what he is doing violates that

  right.’” Jones v. Cannon, 174 F.3d 1271, 1282 (11th Cir. 1999) (quoting Anderson v. Creighton,

  483 U.S. 635, 640, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987)). “[I]n the light of pre-existing law, the

  unlawfulness must       be apparent.” Anderson,       483 U.S. at 640, 107 S.             Ct. 3034.

  “Qualified immunity ‘gives ample room for mistaken judgments’ but does not protect ‘the plainly




                                                   10
Case 0:18-cv-63035-BB Document 48 Entered on FLSD Docket 04/30/2020 Page 11 of 25
                                                                  Case No. 18-cv-63035-BLOOM/Valle


  incompetent or those who knowingly violate the law.’” Kingsland, 382 F.3d at 1231-32

  (quoting Malley v. Briggs, 475 U.S. 335, 343, 106 S.Ct. 1092, 89 L.Ed.2d 271 (1986)).

          Nonetheless, “[t]he Supreme Court and [the Eleventh Circuit] have stated that a plaintiff

  cannot strip a § 1983 defendant of his qualified immunity by citing to general rules or abstract

  rights.” Jones, 174 F.3d at 1282 (citing Anderson, 483 U.S. at 639, 107 S. Ct. 3034); see Walker

  v. Schwalbe, 112 F.3d 1127, 1132 (11th Cir. 1997) (“Plaintiffs may not discharge their burden [of

  showing that a right is clearly established] by referring to general rules and abstract rights.”).

  “Qualified immunity focuses on the actual, specific details of concrete cases.” Walker, 112 F.3d

  at 1132. Indeed, “‘clearly established law’ should not be defined ‘at a high level of generality’”

  but “must be ‘particularlized’ to the facts of the case” because otherwise “‘[p]laintiffs would be

  able to convert the rule of qualified immunity . . . into a rule of virtually unqualified liability simply

  by alleging violation of extremely abstract rights.’” White v. Pauly, 137 S. Ct. 548, 552 (2017)

  (citations omitted).

          Additionally, “[b]ecause § 1983 ‘requires proof of an affirmative causal connection

  between the official’s acts or omissions and the alleged constitutional deprivation,’ each defendant

  is entitled to an independent qualified-immunity analysis as it relates to his or her actions and

  omissions.” Alcocer v. Mills, 906 F.3d 944, 951 (11th Cir. 2018) (quoting Zatler v. Wainwright,

  802 F.2d 397, 401 (11th Cir. 1986) (per curiam)). Thus, in conducting a § 1983 analysis, courts

  must “evaluate a given defendant’s qualified-immunity claim, considering only the actions and

  omissions in which that particular defendant engaged.” Id. Accordingly, the Court will

  individually address each Defendant’s actions below.

                  B.      Discretionary authority

          As noted, Defendants carry the initial burden to demonstrate that they were acting within



                                                     11
Case 0:18-cv-63035-BB Document 48 Entered on FLSD Docket 04/30/2020 Page 12 of 25
                                                              Case No. 18-cv-63035-BLOOM/Valle


  the scope of their discretionary authority when the allegedly unconstitutional acts took place. This

  inquiry is two-fold: “[w]e ask whether the government employee was (a) performing a legitimate

  job-related function (that is, pursuing a job-related goal), and (b) through means that were within

  his power to utilize.” Holloman ex rel. Holloman, 370 F.3d at 1265. Here, Defendants’ challenged

  actions arise from their investigation of the alleged disturbance in the park stemming from

  Plaintiff’s encounter with Beckford and Jackson, and Plaintiff’s subsequent involuntary detention.

         Plaintiff alleges that Defendants were employed at the Lauderhill Police Department and

  at “the time of the alleged claim” were “on duty” and acting in their “individual capacity[ies],”

  and he came into contact with Defendants because “two patrons had called 911 and complained

  that [he] was in the park disturbing the peace.” See ECF No. [35] at ¶¶ 3-5, 18. The Complaint’s

  allegations show that Defendants became involved with Plaintiff in response to investigating

  citizen complaints while they were on duty. The Complaint, accordingly, presents facts that satisfy

  Defendants’ burden. See Navarro v. City of Riviera Beach, 192 F. Supp. 3d 1353, 1362 (S.D. Fla.

  2016) (finding that it was “undisputed” that sheriff was acting in his discretionary capacity where

  the complaint alleged that the sheriff was “at all times material . . . duly appointed and acting in

  his individual capacity as Sheriff of the Palm Beach County Sheriff’s Office”); Gonzales v. Israel,

  No. 15-CIV-60060, 2015 WL 1143116, at *7 (S.D. Fla. Mar. 13, 2015) (finding that the

  discretionary authority prong was established where complaint alleged that the defendants were

  “acting under color of state law” at all relevant times); Bozeman v. Pollock, No. 14-CIV-60493,

  2015 WL 11197743, at *6 (S.D. Fla. Apr. 16, 2015) (stating that “[i]n this case, Pollock ‘responded

  to a call on his police radio, investigated the scene, and made an arrest. Such actions clearly fall

  within his discretionary authority as a law-enforcement officer’”). Plaintiff does not dispute that

  Defendants acted within their discretionary authority. Therefore, Defendants have carried their



                                                  12
Case 0:18-cv-63035-BB Document 48 Entered on FLSD Docket 04/30/2020 Page 13 of 25
                                                               Case No. 18-cv-63035-BLOOM/Valle


  burden, and the burden now shifts to Plaintiff to establish that qualified immunity does not apply.

                 C.      Qualified immunity – Fourth Amendment claim

         The gist of Plaintiff’s Fourth Amendment violation claim in Count I is that he was

  involuntarily detained under the Baker Act without probable cause. According to Plaintiff,

  Defendants arrested him in “bad faith” because no mental health professional certified that he met

  the criteria for involuntary examination, there was “no other valid or viable reasons to believe that

  Plaintiff had a mental illness,” and none of the Defendants gave him a “conscientious explanation

  and disclosure of the purpose of the examination, and there [was] no reliable evidence to support

  that Plaintiff met the criteria for involuntary examination.” ECF No. [35] at ¶ 8.

         Regarding this count, the Eleventh Circuit in Watkins I previously analyzed the initial

  complaint’s Fourth Amendment claim as follows:

         “[T]he existence of probable cause at the time of arrest is an absolute bar to a
         subsequent constitutional challenge to the arrest” under both the First and Fourth
         Amendments. Gates v. Khokhar, 884 F.3d 1290, 1297-98 (11th Cir. 2018).
         “Probable cause exists where the facts within the collective knowledge of law
         enforcement officials, derived from reasonably trustworthy information, are
         sufficient to cause a person of reasonable caution to believe that a criminal offense
         has been or is being committed.” Id. at 1298. Even absent actual probable cause, a
         claim for false arrest is subject to dismissal if the police officer had “‘arguable’
         probable cause to arrest the plaintiff.” Id. “Arguable probable cause exists where
         reasonable officers in the same circumstances and possessing the same knowledge
         as the defendant could have believed that probable cause existed to arrest.” Id.
         (alteration omitted). “Whether an officer possesses probable cause or arguable
         probable cause depends on the elements of the alleged crime and the operative fact
         pattern.” Brown v. City of Huntsville, 608 F.3d 724, 735 (11th Cir. 2010).

         Under Florida’s Baker Act, a person may be subjected involuntarily to a mental
         health examination if “[t]here is a substantial likelihood that without care or
         treatment the person will cause serious bodily harm to himself or herself or others
         in the near future, as evidenced by recent behavior.” Fla. Stat. § 394.463(1)(b)(2)
         (emphasis added). Police officers “shall take a person who appears to meet the
         criteria for involuntary examination into custody and deliver the person” to an
         appropriate mental health facility for examination. Id. § 394.463(2)(a)(2).




                                                   13
Case 0:18-cv-63035-BB Document 48 Entered on FLSD Docket 04/30/2020 Page 14 of 25
                                                                Case No. 18-cv-63035-BLOOM/Valle


         For Plaintiff to be detained lawfully under the Baker Act, probable cause must have
         existed -- evidenced by Plaintiff’s recent behavior -- to believe that a “substantial
         likelihood” existed that Plaintiff would cause “serious bodily harm” to himself or
         to others in the near future. This standard is a high one: for example, a reasonable
         belief about “some likelihood,” “might cause” “some kind of bodily harm,” “at
         some point in the future” is not good enough for probable cause to deprive a person
         of their freedom.

         Under Plaintiff’s version of the facts -- which we now must accept as true and must
         construe in Plaintiff’s favor at this early stage of the proceedings -- Plaintiff
         remained at all pertinent times near his car, which was more than 60 feet away from
         the area where people were walking and jogging. Plaintiff denies flatly that he acted
         in an aggressive or hostile manner either toward Beck[ford] and Jackson or toward
         Defendant Officers. Plaintiff also denies flatly ever holding or waving a knife on
         the pertinent day. To the extent there existed a risk of a physical altercation,
         Plaintiff says that Jackson was the aggressor and that Plaintiff simply ignored
         Jackson.

         Also according to the complaint, the officers saw nothing to the contrary on the day
         of the arrest; Plaintiff says the officers claim that they saw him have moments of
         anger after they confronted him, but he denies that. On top of that, the event at
         another park about 8 months earlier is not referred to as one involving actual
         violence -- even IF we accept that an older event that occurred 8 months previously
         might be evidence of “recent behavior” for the Baker Act.

         Based on the limited record before us on appeal, an objective officer could not have
         concluded reasonably that a “substantial likelihood” existed that Plaintiff would
         soon “cause serious bodily harm” to himself or to others. Nor can we say that
         Plaintiff’s version of the facts is so implausible that he can state no claim for relief.
         Because Plaintiff has alleged sufficient facts from which we may infer, for now at
         least, that he was detained under the Baker Act without probable cause or even
         arguable probable cause, the district court erred in dismissing Plaintiff’s claim
         under the Fourth Amendment.

  Watkins I, 797 F. App’x at 442–43. Although the underlying complaint at issue in Watkins I is no

  longer operative, the instant Amended Complaint is substantially similar to the one under

  consideration by the Eleventh Circuit. That panel vacated this Court’s dismissal of Plaintiff’s

  claims against Defendants, in which the Court determined that Defendants were entitled to

  qualified immunity upon the facts alleged in the initial complaint.




                                                    14
Case 0:18-cv-63035-BB Document 48 Entered on FLSD Docket 04/30/2020 Page 15 of 25
                                                               Case No. 18-cv-63035-BLOOM/Valle


                         i.      Officers Yopps and Ramos

         Defendants Yopps and Ramos asserts that they are entitled to qualified immunity because

  the Amended Complaint lacks specific factual allegations detailing their actions toward Plaintiff

  except that they followed Bigwood’s order to arrest him. ECF No. [40] at 5-6. In their view,

  Plaintiff provides no reason why these officers should not have followed Bigwood’s orders to

  detain Plaintiff. Id. Yopps asserts that “[n]othing on the face of Plaintiff’s Complaint gives any

  indication that [he] was in anyway involved in the investigation at issue or that [he] knew or should

  have known that his conduct may allegedly violate Plaintiff’s constitutional rights.” Id. at 5

  (emphasis in original). Yopps cites to two Eleventh Circuit decisions that affirmed qualified

  immunity under a summary judgment setting where no record evidence showed that the officers

  acted unreasonably in following their superiors’ orders nor why they should have questioned the

  validity of that order. See id. (citing Hartsfield v. Lemacks, 50 F.3d 950 (11th Cir. 1995) and Brent

  v. Ashley, 247 F.3d 1294, 1306 (11th Cir. 2001)). Ramos asserts that the “same principle applies

  to” him. Id. He acknowledges, however, that the Amended Complaint alleges that he made initial

  contact with Plaintiff and handcuffed Plaintiff and transported him to a mental facility at

  Bigwood’s direction, but he asserts that there is “once again no indication or allegations that [he]

  knew or should have known that Sgt. Bigwood’s orders allegedly may have violated Plaintiff’s

  constitutional rights (which they did not)).” Id.

         Plaintiff, in response, concedes that he “could, and arguably should, have provided more

  factual details as to Ramos’ and Yopps’ involvement in the incident.”5 ECF No. [43] at 2.


  5
    In the Response, Plaintiff supplies additional facts that, in his opinion, confirm that Officers
  Yopps and Ramos violated his Fourth Amendment rights. See ECF No. [43] at 2-3. The Court will
  not consider these newly asserted allegations when ruling on the instant Motion. See, e.g.,
  Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 959 (11th Cir. 2009); Marabella v. NCL
  (Bahamas), Ltd., No. 19-CV-25185, 2020 WL 533987, at *1 n.1 (S.D. Fla. Feb. 3, 2020).

                                                      15
Case 0:18-cv-63035-BB Document 48 Entered on FLSD Docket 04/30/2020 Page 16 of 25
                                                                   Case No. 18-cv-63035-BLOOM/Valle


  Regardless, he maintains that when the Complaint’s allegations are viewed in a light most

  favorable to him, the allegations show that Ramos and Yopps acted unreasonably in following

  Bigwood’s order, and that they knew or should have known that arresting him might result in a

  constitutional violation. Id. In particular, he argues that all Defendants responded to the park to

  investigate the 911 call, they were all present during the investigation, observed his behavior and

  demeanor and heard his responses to Bigwood’s questioning, they knew that he disputed

  Beckford’s and Jackson’s reports, and knew that he did not qualify for Baker Acting. Id. (citing

  ECF No. [35] at ¶¶ 8-10, 18-34).6 Upon review and consideration, and in light of Watkins I, the

  Court agrees with Plaintiff that he has stated a sufficient claim against Officers Yopps and Ramos

  and that they are not entitled to qualified immunity at this time.

                          ii.      Sgt. Bigwood

          Defendant Bigwood asserts that he is entitled to qualified immunity regarding the Fourth

  Amendment claim because he was authorized to take Plaintiff to an appropriate mental facility

  pursuant to Fla. Stat. § 394.463(1). He adds that “[t]o defeat qualified immunity, [Plaintiff’s]

  factual allegations must demonstrate that reasonable officers—possessing the same knowledge as

  the defendants—could not have believed that [Plaintiff] appeared to meet the criteria for

  involuntary examination.” ECF No. [40] at 6 (quoting Bright v. Thomas, 754 F. App’x 783, 786

  (11th Cir. 2018)). He notes that police officers are entitled to rely on victim statements and



  6
    Plaintiff requests in his Response that, “if this [C]ourt finds that the facts are insufficient to sustain
  a claim against Yopps and Ramos, he be allowed to amend his Complaint to more clearly state
  facts regarding “Yopps and Ramos’ presence and observation of their and Bigwood’s investigation
  of the 911 call that was headed by Bigwood[.]” ECF No. [43] at 9. The Court declines Plaintiff’s
  invitation for leave to amend because it is procedurally improper. See Cita Tr. Co. AG v. Fifth
  Third Bank, 879 F.3d 1151, 1157 (11th Cir. 2018). Further, the Court notes that it previously
  explained to Plaintiff that requesting leave in this manner is improper when it rejected an identical
  request in response to the previous motion to dismiss. See Watkins v. Bigwood, No. 18-CV-63035,
  2020 WL 1166720, at *5 n.6 (S.D. Fla. Mar. 11, 2020).
                                                      16
Case 0:18-cv-63035-BB Document 48 Entered on FLSD Docket 04/30/2020 Page 17 of 25
                                                              Case No. 18-cv-63035-BLOOM/Valle


  eyewitness accounts, and that pursuant to Bright, 754 F. App’x 783, which he characterizes as

  instructive, Bigwood’s actions were justifiable. Id. at 7. He further maintains that the Amended

  Complaint fails to allege facts reflecting that his reliance on Beckford and Jackson’s reports was

  unreasonable, id., Plaintiff in fact possessed two knives even though he denied waiving at knife,

  id. at 8, and Plaintiff volunteered his prior trespass history to Bigwood for singing the anti-gay

  song at another park. Id. In Bigwood’s view, Plaintiff “offers no sound explanation” for why

  Bigwood’s decision to “credit the victims’ reports” “notwithstanding Plaintiff’s denials” was

  unreasonable under the circumstances and based upon information known to Bigwood at the time.

  ECF No. [46] at 3.

         Plaintiff, in response, contends that Bright is materially distinguishable, Beckford’s report

  that he was waiving a knife while singing was not corroborated, Bigwood requested Plaintiff to

  sing the song for him because he wanted to hear the lyrics, Plaintiff only informed Bigwood about

  the April 2014 incident at another park because Bigwood “had his facts wrong” as that incident

  did not involve violence, and he only expressed his conspiracy beliefs that his detention was a

  retaliatory arrest “after Bigwood decided to arrest him for the purpose of Baker Acting him because

  [Bigwood] knows there was no probable cause to arrest or Baker Act him.” ECF No. [43] at 3-6.

         In Bright, a pro se plaintiff sued several police officers under § 1983 for involuntarily

  committing him for a psychiatric evaluation. 754 F. App’x at 784. According to the complaint,

  after plaintiff complained about poor customer service at a restaurant, restaurant employees

  assaulted him by throwing hot grease at his face and punching him. Id. He then called the police

  to report the attack. Id. Upon arriving at the scene, the police heard different versions of events

  from plaintiff and the employees, including the employees’ collective story that plaintiff was the

  instigator and had hit two employees, and that the employees were defending themselves. Id.



                                                  17
Case 0:18-cv-63035-BB Document 48 Entered on FLSD Docket 04/30/2020 Page 18 of 25
                                                                Case No. 18-cv-63035-BLOOM/Valle


  Sometime thereafter, while the police were present, plaintiff grabbed one of the employees by the

  waist, which prompted the officers to restrain plaintiff and take him to a nearby hospital under the

  Baker Act, Fla. Stat. § 394.463. Id. Plaintiff, in response, filed his civil rights complaint.

         The district court ruled that the police officers were entitled to qualified immunity on

  plaintiff’s false arrest claim under § 1983. Id. at 785. On appeal, the Eleventh Circuit panel held

  that based on the complaint’s factual allegations, the officers had arguable probable cause to detain

  and commit plaintiff under the Baker Act. Id. at 786. In this respect, “[w]hether an officer possesses

  probable cause or arguable probable cause depends on the elements of the alleged crime and the

  operative fact pattern.” Id. As alleged in the complaint, the police were called in response to a

  physical altercation, the officers observed plaintiff with blood in his mouth and he “either had just

  grabbed, or was still grabbing,” one of the employees. Id. Further, the employees “in concert” told

  the officers that plaintiff instigated the altercation by attacking them. Id. Upon this factual

  sequence, the panel concluded that the district court’s ruling “was correct” because the officers

  were told by “multiple alleged victims or eyewitnesses that [plaintiff] attacked” the employees,

  and upon hearing the employees’ version of events and “observing the surrounding

  circumstances,” they could have believed that plaintiff met the criteria for involuntary examination

  and that he might cause serious bodily harm to himself or others. Id. at 787-87.

         The plaintiff, moreover, alleged “no facts that were known to the officers to suggest that it

  was objectively unreasonable for them to believe the” employees even though he alleged the

  officers “knew” the employees “were lying and that the employees’ version of events was

  ‘impossible, ridiculous, or even ludicrous.’” Id. at 787. Indeed, the complaint failed to allege “facts

  explaining how the officers knew the employees were lying or why the employees’ version of

  events was implausible.” Id. Importantly, the panel noted that even if the employees’ statement



                                                    18
Case 0:18-cv-63035-BB Document 48 Entered on FLSD Docket 04/30/2020 Page 19 of 25
                                                                Case No. 18-cv-63035-BLOOM/Valle


  and accusations alone were insufficient to provide arguable probable cause, the officers observed

  plaintiff in a physical altercation after arriving at the scene. Id. at 788. This fact, coupled with the

  consistent version of events told to the officers by the employees, could have led the officers to

  have believed that plaintiff met the requirements for involuntary commitment. Id. at 788.

          Returning to the instant case, and upon careful review and consideration, the Court agrees

  with Plaintiff that Bright is distinguishable. As previously noted in Watkins I, Plaintiff alleges that

  he remained at all times near his car; he denies acting aggressively toward Beckford and Jackson

  or Defendants; he denies holding or waiving a knife; he alleges that Jackson was the aggressor and

  that he ignored him; and according to the Complaint, Defendants saw nothing to the contrary. 797

  F. App’x at 442. Unlike Bright, there was no underlying physical altercation, and the officers did

  not observe any conflict in progress or have an objective reason to believe that Plaintiff was

  violent. The April 2014 incident at another park, moreover, involved the same song but it did not

  involve another patron or concerns about Plaintiff engaging in violent conduct. ECF No. [35] at ¶

  28. To be sure, Beckford reported that Plaintiff waived a knife. However, Plaintiff explained to

  Defendants that he was homeless and living out of his car. He also denied having taken any knives

  out as he had not prepared breakfast at the time of the incident. Id. at ¶¶ 22-24. No factual

  allegations were presented to demonstrate otherwise, and no facts show that there was a substantial

  likelihood that Plaintiff would cause harm to himself or to others. Thus, while Bigwood could

  consider Beckford’s reports in his investigation, the allegations in the Complaint, taken as true,

  show that the “surrounding circumstances” and information known to Bigwood did not warrant

  Baker Acting Plaintiff based on the prior 2014 incident or his “constant singing” of the anti-gay

  song.




                                                    19
Case 0:18-cv-63035-BB Document 48 Entered on FLSD Docket 04/30/2020 Page 20 of 25
                                                               Case No. 18-cv-63035-BLOOM/Valle


         In light of the factual allegations raised and against the backdrop of Watkins I, the Court

  concludes that the Amended Complaint sufficiently alleges that an objective officer could not have

  concluded reasonably that Plaintiff met the criteria for involuntary examination under the Baker

  Act. Accordingly, Bigwood is not entitled to qualified immunity under Count I.

                 D.      Qualified immunity – First Amendment claim

         The crux of Plaintiff’s First Amendment claim in Count II is that Defendants violated his

  right to free speech by Baker Acting him for his singing and in retaliation for his lawsuits against

  Lauderhill police officers. He alleges that there was no “valid, viable or reliable reasons or

  evidence to justify involuntary examination and Baker Acting.” ECF No. [35] at ¶ 9.

         Regarding this count, the Eleventh Circuit in Watkins I previously analyzed the initial

  complaint’s First Amendment claim as follows:

         To state a claim for retaliation under the First Amendment, a plaintiff must show
         that (1) he engaged in protected speech; (2) the defendant’s conduct adversely
         affected his protected speech; and (3) a causal connection between the adverse
         conduct and the protected speech. Bennett v. Hendrix, 423 F.3d 1247, 1250 (11th
         Cir. 2005). “A plaintiff suffers adverse action if the defendant’s allegedly
         retaliatory conduct would likely deter a person of ordinary firmness from the
         exercise of First Amendment rights.” Id. at 1254.

         Under the circumstances alleged by Plaintiff, Plaintiff’s singing clearly constituted
         protected speech. The “most basic” principle underlying the First Amendment’s
         right to free speech is that the “government has no power to restrict expression
         because of its message, its ideas, its subject matter, or its content.” Brown v. Entm’t
         Merchs. Ass’n, 564 U.S. 786, 790-91, 131 S.Ct. 2729, 180 L.Ed.2d 708 (2011). The
         Supreme Court has recognized few exceptions to this broad protection only for
         “well-defined and narrowly limited classes of speech,” including obscenity (i.e.,
         sexual content), incitement of violence, and fighting words. Id. at 791, 131 S.Ct.
         2729.

         The lyrics of the anti-gay song involved in this case -- as distasteful and offensive
         as they likely are to many people -- seem to fall within no exception to the First
         Amendment’s protection. Although the song included references to violence,
         nothing in the assumed facts establishes that Plaintiff was seeking to or was likely
         to incite imminent violence toward homosexuals. See Brandenburg v. Ohio, 395
         U.S. 444, 448, 89 S.Ct. 1827, 23 L.Ed.2d 430 (1969) (“[T]he constitutional

                                                   20
Case 0:18-cv-63035-BB Document 48 Entered on FLSD Docket 04/30/2020 Page 21 of 25
                                                               Case No. 18-cv-63035-BLOOM/Valle


         guarantees of free speech and free press do not permit a State to forbid or proscribe
         advocacy of the use of force or of law violation except where such advocacy is
         directed to inciting or producing imminent lawless action and is likely to incite or
         produce such action.”). Nor did the song – objectively viewed in the context of
         Plaintiff’s version of the facts – fit the narrow constitutional exception for “fighting
         words”: His merely singing in an out-of-doors, public place, a recognized song that
         has been available to the public to hear otherwise in a variety of ways, more than
         60 feet away from the pertinent walkway for passersby, and without addressing any
         particular person would be protected speech. For background, see Cohen v. Cal.,
         403 U.S. 15, 20, 91 S.Ct. 1780, 29 L.Ed.2d 284 (1971) (describing “fighting words”
         as “those personally abusive epithets which, when addressed to the ordinary citizen,
         are, as a matter of common knowledge, inherently likely to provoke violent
         reaction”; and concluding that the words “Fuck the Draft” written on a jacket
         constituted no “fighting words” in part because the words were “clearly not
         ‘directed to the person of the hearer.’”).

         About the second element, we have no trouble concluding that being taken into
         custody for an involuntary mental examination is the kind of conduct that would
         deter a person of ordinary firmness from exercising his rights under the First
         Amendment. (The practice of treating people who hold unpopular views as
         mentally ill is not uncommon in this world and can readily be frightening.) Plaintiff
         has also alleged sufficient facts from which a factfinder could infer a causal
         connection between Plaintiff’s singing and his detention. Among the reasons
         Sergeant Bigwood gave for determining that Plaintiff needed a mental examination
         included Plaintiff’s “constant singing of the anti-gay song in parks” and Officer
         Manchula’s previous encounter with Plaintiff on 17 April 2014: an incident that
         also involved Plaintiff’s singing of an anti-gay song. Plaintiff has thus alleged
         sufficient facts to state a plausible claim for violation of his clear rights under the
         First Amendment.

  797 F. App’x at 443–44. Since that opinion was issued, the Eleventh Circuit has revisited

  Plaintiff’s singing of the anti-gay song in the context of whether a park manager and park employee

  were entitled to qualified immunity for an alleged First Amendment violation. See Watkins II, 799

  F. App’x 659. Specifically, Plaintiff’s claims in Watkins II arose from two incidents, in May 2013

  and April 2014, in which he was removed and subsequently banned from a park after loudly and

  repeatedly singing the anti-gay song at issue in the present case. Id. at 662. In analyzing the First

  Amendment claims, the court ruled as follows:

         We next turn to the grant of summary judgment as to the First Amendment claims
         against [park manager] Finch and [park employee] Wishnoff. The district court

                                                   21
Case 0:18-cv-63035-BB Document 48 Entered on FLSD Docket 04/30/2020 Page 22 of 25
                                                             Case No. 18-cv-63035-BLOOM/Valle


        concluded both Finch and Wishnoff were entitled to qualified immunity because
        they were acting within their discretionary authority and did not violate any clearly
        established constitutional right of which a reasonable person would have been
        aware.
                                                 ...

        Here, the district court did not err in concluding that Finch and Wishnoff were
        entitled to qualified immunity as to his First Amendment claims. Watkins does not
        dispute that both Finch and Wishnoff were acting within the scope of their
        discretionary authority when they acted to have him removed and banned from the
        park. As a result, to overcome qualified immunity, Watkins bears the burden to
        demonstrate that they violated a clearly established constitutional right. See Gaines,
        871 F.3d at 1208.

        Watkins has failed to meet this burden for two reasons. First, Finch offered an
        alternative, lawful basis for the decision to remove and ban Watkins from the park;
        one based on Watkins’s conduct rather than the content of the song he chose to
        sing. In a sworn declaration, Finch stated he had received complaints from other
        park patrons and employees that Watkins had been screaming, yelling, or ranting
        at them, and he discussed those complaints with the other employees, including
        Wishnoff. Watkins failed to offer contrary evidence creating an issue of material
        fact as to this asserted basis for his removal, one that does not implicate his First
        Amendment rights, clearly established or otherwise.

        Second, even assuming the content of Watkins’s speech—and not his disorderly
        conduct—was the basis for his removal, a reasonable official could have believed,
        under the circumstances of this case, that Watkins’s speech constituted unprotected
        intimidation. The First Amendment does not protect “true threats,” which are
        “statements where the speaker means to communicate a serious expression of an
        intent to commit an act of unlawful violence to a particular individual or group of
        individuals.” See Virginia v. Black, 538 U.S. 343, 347–48, 359–60, 123 S.Ct. 1536,
        155 L.Ed.2d 535 (2003) (noting the First Amendment does not protect “true
        threats,” including acts of “[i]ntimidation” where the speaker intends to place the
        listener in fear of bodily harm or death).

        The lyrics Watkins was singing advocated violence against gay people, and
        Watkins admitted that he sang that song to deter gay people from being around him.
        Under these specific circumstances, and given the ambiguity as to whether
        Watkins’s speech was indeed protected, we cannot say that “every objectively
        reasonable government official facing the circumstances would know that the
        official’s conduct did violate federal law when the official acted.” Vinyard, 311
        F.3d at 1351; see also Pace v. Capobianco, 283 F.3d 1275, 1282–84 (11th Cir.
        2002) (“[T]he preexisting law must give real notice of practical value to
        governmental officials, considering the specific circumstances confronting them,
        and not just talk of some generalized, abstract intellectual concept.”).



                                                 22
Case 0:18-cv-63035-BB Document 48 Entered on FLSD Docket 04/30/2020 Page 23 of 25
                                                                Case No. 18-cv-63035-BLOOM/Valle


         Accordingly, the district court properly granted summary judgment as to Watkins’s
         First Amendment claims.

  Id. at 665-67 (footnotes omitted).

         In light of these two decisions, Defendants assert that Plaintiff cannot demonstrate that they

  had “real notice of practical value” that detaining Plaintiff based on the anti-gay music would

  violate clearly established law. ECF No. [40] at 9. They add that the Amended Complaint’s

  allegations show that it “was not clearly established in December 2014 that Plaintiff’s detention

  violated the First Amendment nor was it in retaliation for the content of Plaintiff’s speech.” Id. at

  10. According to Defendants, Plaintiff’s denial that he had his knife out “is simply not credible,

  based on the totality of the allegations.” Id. at 10. They conclude that Plaintiff’s “allegations about

  the content of the song [he] was singing, coupled with the claims that the lyrics upset Beckford

  and Jackson and their report that Plaintiff was simultaneously waiving a knife, clearly reflect that

  a reasonable official could have believed that Plaintiff’s speech constituted unprotected

  intimidation.” Id. at 11. Thus, they assert that Defendants are entitled to qualified immunity at this

  stage on Count II. Id.

         Upon review and consideration, the Court disagrees. In Watkins I, the Eleventh Circuit held

  that “[u]nder the circumstances alleged by Plaintiff, Plaintiff’s singing clearly constituted

  protected speech,” the lyrics “seem to fall within no exception to the First Amendment’s

  protections,” and while the lyrics included violent references, “nothing in the assumed facts

  establishes that Plaintiff was seeking to or was likely to incite imminent violence toward

  homosexuals.” 797 F. App’x at 443. Indeed, the court noted that “merely singing in an out-of-

  doors, public place, a recognized song that has been available to the public to hear . . . more than

  60 feet away from the pertinent walkway for passersby, and without addressing any particular

  person” did not constitute “fighting words.” Id. The court further explained that the prior

                                                    23
Case 0:18-cv-63035-BB Document 48 Entered on FLSD Docket 04/30/2020 Page 24 of 25
                                                               Case No. 18-cv-63035-BLOOM/Valle


  complaint’s allegations alleged sufficient facts for a factfinder to infer a causal connection between

  Plaintiff’s singing and his detention. Id. at 444. The court also had “no trouble concluding” that

  detaining a person for an involuntary mental examination would deter a person of ordinary fitness

  from exercising his First Amendment rights. Id.

         In Watkins II, by contrast, which involved a summary judgment posture, the record

  established that Plaintiff was removed from the park because of disorderly conduct, including

  “screaming, yelling, or ranting” at park patrons and employees, rather than the content of the song.

  799 F. App’x at 666. Further, he was not involuntarily detained for a mental examination in that

  incident. That court noted, additionally, that even if the content of his speech was the basis for his

  removal in that case, under the “specific circumstances” of the case, a reasonable official could

  have concluded that Plaintiff’s speech constituted “unprotected intimidation” as Plaintiff admitted

  he sang the song to “deter gay people from being around him” and it was “ambig[uous] as to

  whether Waktins’s speech was indeed protected[.]” Id. at 667.

         Here, the factual record has not been developed. The Court, consequently, will not make

  fact findings as to whether Plaintiff intended to engage in “unprotected intimidation” or whether

  he waved a knife toward Beckford and Jackson during the incident, which allegations Plaintiff

  denies. Plaintiff alleges that he was never violent or aggressive. He also alleges that he ignored

  Jackson while he was singing his song, the song “was not directed at anyone” and “no one

  complained or felt that it was directed at them.” Plaintiff denies that he told Bigwood that he hated

  homosexuals. See ECF No. [35] at ¶¶ 14, 21, 24-25, 28, 32, 40, 41. Taking Plaintiff’s allegations

  as true and construed in a light most favorable to him, the Court cannot conclude that qualified

  immunity is appropriate.




                                                   24
Case 0:18-cv-63035-BB Document 48 Entered on FLSD Docket 04/30/2020 Page 25 of 25
                                                           Case No. 18-cv-63035-BLOOM/Valle




         IV.      CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED that

         1.    The Motion, ECF No. [40], is DENIED.

         2. Plaintiff’s Motion for Leave, ECF No. [47], is DENIED AS MOOT.

         3. Defendants shall file their respective Answers to the Amended Complaint no later than

               May 12, 2020.

         DONE AND ORDERED in Chambers at Miami, Florida, on April 30, 2020.




                                                     _________________________________
                                                     BETH BLOOM
                                                     UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record

  Eric Watkins
  7990 Hampton Blvd
  Apt. 110
  North Lauderdale, FL 33068
  Email: kemet121671.ew@gmail.com




                                                25
